DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the chemical energy, the pump, the pyrotechnics and the pyrotechnic accumulator must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The incorporation of essential material in the specification by reference to an unpublished U.S. application, foreign application or patent, or to a publication is improper. Applicant is required to amend the disclosure to include the material incorporated by reference, if the material is relied upon to overcome any objection, rejection, or other requirement imposed by the Office. The amendment must be accompanied by a statement executed by the applicant, or a practitioner representing the applicant, stating that the material being inserted is the material previously incorporated by reference and that the amendment contains no new matter. 37 CFR 1.57(g).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 12, and 36-37 is/are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by International Publication Number WO 2019/158174 A1 (McColl).
	As concerns claim 12, McColl discloses a method for executing an emergency disconnect sequence in shallow water depth including (1) unlatching a lower marine riser package (LMRP) 12 of a blowout preventer (BOP) from a lower stack of the BOP, the BOP (a) defining a wellbore fluidically coupled to the subsea wellhead (figure 1), and (b) having a tubular 27 disposed within the wellbore, and (2) shearing the tubular and sealing the wellbore, the method comprising: in response to an indication that a vessel operably coupled to the BOP has failed to keep station, initiating both (1) an unlatch sequence, and (2) a shear and seal sequence, the unlatch sequence including disconnecting the LMRP from the lower stack, the shear and seal sequence including activating the lower stack to shear the tubular and seal the wellbore (see at least the abstract and 2:1-7).
	As concerns claim 13, McColl discloses the method of claim 12, wherein the unlatch sequence includes retracting at least one of a stinger or a stab (the riser and LMRP would be equivalent in this instance).
	
	As concerns claim 36, McColl discloses a blow-out preventer (BOP) system, comprising: a lower marine riser package (LMRP) 12, and a lower stack 15 coupled to the LMRP, a control system 60 configured to send a signal to initiate a both (1) an unlatch sequence, and (2) a shear and seal sequence, the unlatch sequence including disconnecting the LMRP from the lower stack, the shear and seal sequence including activating a ram to shear a tubular disposed within a wellbore of the BOP and activating the ram or a second ram to seal the wellbore (see 3:5-25).
	As concerns claim 37, McColl discloses the BOP system of claim 36, wherein the shear and seal sequence includes using at least one of pyrotechnics, hydraulics, chemical energy, or electrical energy to at least one of shear the tubular or seal the wellbore (14:18-20).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15-18, 26-30, 33-35, 38 and 45-47 is/are rejected under 35 U.S.C. 103 as being unpatentable over McColl in view of US 2019/0338614 A1 (Angstmann et al.).
	As concerns claim 26, McColl discloses a method for executing an emergency disconnect sequence in shallow water depth including (1) disconnecting an annular blowout preventer (BOP) from a mandrel of a LMRP the BOP (a) defining a wellbore fluidically coupled to a subsea wellhead, and (b) having a tubular 27 disposed within the wellbore, and (2) shearing the tubular and sealing the wellbore, the method comprising: in response to an indication that a vessel operably coupled to the BOP needs to disconnect from the subsea wellhead, initiating both (1) a disconnect sequence, and (2) a shear and seal sequence, such that the disconnect sequence is completed before the shear and seal sequence is completed (5:1-5), the shear and seal sequence including activating a shear ram of the lower stack to shear the tubular in less than about one second and seal the wellbore (shearing the tubular in less than a second is not specifically disclosed in McColl, only a simultaneous shear and seal, however, shearing tubulars in less than a second are known in the art, see, https://shearanything.com, disclosing such a device, moreover, explosive blowout preventers would be expected to shear and seal instantaneously). McColl lacks to disclose the LMRP and BOP coupled via a frangible fastener, the mandrel being latched to a connector of a lower stack of the BOP, the disconnect sequence including causing the frangible fastener to fracture such that the annular BOP is decoupled from the mandrel of the LMRP. Angstmann et al. discloses the LMRP 10B and BOP 10A coupled via a frangible fastener 100C, the mandrel being latched to a connector of a lower stack of the BOP, the disconnect sequence including causing the frangible fastener to fracture such that the annular BOP is decoupled from the mandrel of the LMRP (0033). It would have been considered obvious to one of ordinary skill in the art prior to the effective filing to incorporate the frangible fastener to obtain the predictable result of reducing the time required to complete the emergency disconnect.
	As concerns claim 27, McColl discloses the method of claim 26, wherein the activating the shear ram to shear the tubular and the causing the frangible fastener to fracture occur substantially simultaneously (5:1-5).
	As concerns claim 28, Angstmann et al. discloses the method of claim 26, wherein the sealing the wellbore includes activating a shear blind0039).
	As concerns claim 29, McColl discloses the method of claim 26, wherein the indication is based on at least one of a riser angle, data from a global positioning system, a bending moment associated with the riser, a tensioner stroke, or a telescopic joint (8:22+).
	As concerns claim 30, McColl discloses the method of claim 26, wherein the indication is based on detecting that the vessel has failed to keep station (13:35).
	As concerns claims 23-25, 33-35 and 45-47, the specific time ranges are not disclosed, nevertheless it would have been obvious to one having ordinary skill in the art prior to the effective filing, to contrive any number of desirable ranges for the claimed disconnection times, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Refer to MPEP § 2144.05.
	As concerns claim 38, McColl discloses the BOP system of claim 36, wherein the LMRP has a mandrel and the lower stack has a connector removably coupled to the mandrel, and wherein the disconnecting includes transferringthis would obviously occur during the unlatching process, see figure 2, 4:30+).
	As concerns claim 16, Angstmann et al. discloses the  method of claim 12, wherein the LMRP has a mandrel and the lower stack has a connector removably coupled to the mandrel, and wherein the mandrel is a male component and the connector is a female component (figure 3).
	As concerns claims 17 and 18, the depths are obvious considering that the specification defines shallow as less than about 1000 feet of depth.
Claim(s) 19-20 and 41-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over McColl, or McColl as modified, in view of US 7,367,396 B2 (Springett et al.).
As concerns claim 19, McColl discloses the method of claim 12, wherein: the activating the lower stack includes closing a shear blind ram to seal the wellbore, and the unlatch sequence includes initiating retraction of at least one of a stinger or a stab before the closing the shear blind ram to seal the wellbore is complete (the riser and the LMRP would be equivalent here, see 5:1-5) but lacks to disclose using pyrotechnics to shear the tubular. Springett et al. discloses a method for shearing a tubular with a BOP using pyrotechnics to shear the tubular (see figure 14, showing explosive charges at 252). It would have been considered obvious to one of ordinary skill in the art prior to the effective filing to incorporate the pyrotechnics into the method to obtain the predictable result of providing instantaneous or nearly instantaneous shearing of the tubular and sealing off the well.
As concerns claim 20, Springett et al. discloses the method of claim 12, wherein the activating the BOP includes: (1) sealing the wellbore within the BOP and external to the tubular, and (2) shearing the tubular using pyrotechnics (Id.).
	As concerns claim 41, Springett et al. discloses the BOP system of claim 36, wherein the shear and seal sequence includes activating the ram or the second ram to pyrotechnically shear the tubular (figure 14).
	As concerns claim 42, Springett et al. discloses the BOP system of claim 36, wherein the shear and seal sequence includes activating the ram or the second ram to pyrotechnically seal the wellbore (Id.).
Claim(s) 21-22, 31-32 and 43-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over McColl or modified McColl in view of US 2013/0220161 A1 (Coppedge et al.).
	As concerns claim 21, McColl discloses the method of claim 12, wherein: the activating the lower stack includes closing a shear blind ram to seal the wellbore, and the unlatch sequence includes initiating retraction of at least one of a stinger or a stab before the closing the shear blind ram to seal the wellbore is complete (the riser and the LMRP are equivalent, see 5:1-5). McColl does not disclose wherein the activating the lower stack to shear the tubular includes using hydraulic power from a pyrotechnic accumulator to shear the tubular. Coppedge et al. discloses using hydraulic power from a pyrotechnic accumulator to shear the tubular (see figure 6, the pyrotechnic accumulator is shown at 1010), and additionally discloses that the device can be located subsea and remain in place without requiring hydraulic pressure recharging (0017). It would have been considered obvious to one of ordinary skill in the art prior to the effective filing to incorporate the pyrotechnic accumulator to operate the rams to obtain the predictable result of providing a source of hydraulic pressure for the disconnection sequence without the necessity of supplying pressure from a hydraulic source at the surface.
	As concerns claim 22, Coppedge et al. discloses the method of claim 12, wherein the activating the BOP includes: 3Application No. 17/505,127Docket No.: 689764-48U2(TOFF-048/02US) Second Preliminary Amendment sealing the wellbore using a pyrotechnic accumulator 1010 coupled to the lower stack and configured to provide power to the shear blind ram to seal the wellbore.
	As concerns claim 31, Coppedge et al. discloses the method of claim 26, wherein the shearing the tubular includes using hydraulic power from a pyrotechnic accumulator 1010 to power the shear ram.
	As concerns claim 32, Coppedge et al. discloses the method of claim 26, wherein the sealing the wellbore includes using hydraulic power from a pyrotechnic accumulator 1010 to power the shear ram.
	As concerns claim 43, Coppedge et al. discloses the BOP system of claim 36, wherein the shear and seal sequence includes powering the ram or the second ram by a pyrotechnic accumulator 1010 to shear the tubular.
	As concerns claim 44, Coppedge et al. discloses the BOP system of claim 36, wherein the shear and seal sequence includes powering the ram or the second ram by a pyrotechnic accumulator 1010 to seal the wellbore.
Claim(s) 15 and 39-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over McColl, or modified McColl in view of US 2015/0104328 A1 (Babbitt et al.).
	As concerns claim 15, McColl discloses the method of claim 12, but lacks to expressly disclose wherein the activating the BOP includes activating a hydraulically-actuated shear blind ram to seal the wellbore using hydraulic energy (1) stored subsea and (2) that was pressurized using a pump mounted to the lower stack. Babbitt et al. discloses a method wherein the activating the BOP includes activating a hydraulically-actuated shear blind ram to seal the wellbore using hydraulic energy (1) stored subsea and (2) that was pressurized using a pump 14 mounted to the lower stack (see figures 1A-1E, and 0071). It would have been considered obvious to one of ordinary skill in the art prior to the effective filing to incorporate the pump as disclosed to obtain the predictable result of providing pressure for operation of the rams without the necessity of pumping hydraulic fluid from a source at the surface.
	As concerns claim 39, Babbitt et al. discloses the BOP system of claim 36, further comprising: a subsea pumping station 14 coupled to the lower stack and configured to provide hydraulic power to the ram or to the second ram to seal the wellbore.
	As concerns claim 40, Babbitt et al. discloses the BOP system of claim 36, wherein the shear and seal sequence includes activating the ram to shear the tubular using battery-powered hydraulics and activating the ram or the second ram to seal the wellbore using battery-powered hydraulics (see 0089 and figure 4E showing battery 110).
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over McColl or McColl as modified, in view US 2016/0312563 (Rytlewski et al.).
	As concerns claim 14, McColl discloses the method of claim 12, wherein the activating the BOP includes: (1) sealing the wellbore within the BOP and external to the tubular, but lacks to expressly disclose (2) shearing the tubular using chemical energy stored subsea. Rytlewski et al. discloses a method for activating the BOP includes shearing the tubular using chemical energy stored subsea (see propellant force generator 100, and additionally discloses that the application can provide for space savings in some situations and may allow for smaller accumulators to ignite the propellant generator and provide sufficient force for the shearing operation). It would have been considered obvious to one of ordinary skill in the art prior to the effective filing to incorporate the subsea chemical energy into the method to obtain the predictable result of providing a self-contained system that would not require connection to the surface as well as possibly providing space savings in certain applications.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 12-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,156,056 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference patent, drawn to similar subject matter and more narrowly drawn, encompass the limitations of the instant claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G. SAYRE whose telephone number is (571)270-7045. The examiner can normally be reached from 9:00-6:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES G. SAYRE
Primary Examiner
Art Unit 3679



/JAMES G SAYRE/Primary Examiner, Art Unit 3679